FROEB, Judge,
dissenting:
I am unable to agree that this case is controlled by Gilbert v. County of Mohave, 133 Ariz. 209, 650 P.2d 511 (App.1982), since that case does not deal with a voluntary resignation from employment.
The contract of employment in this case required appellant to take compensatory leave for overtime hours worked in lieu of monetary compensation. When he resigned he made this impossible. He could not unilaterally convert his contract into one requiring employer to pay money for overtime worked.
The result would be different if the employer had made it impossible for appellant to take compensatory leave in satisfaction of his earned overtime, but that is not the situation here and the trial court was correct when it found insufficient evidence to sustain that contention.
I would affirm the directed verdict in favor of appellees.